Citation Nr: 1413076	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-32 795	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased initial evaluation for residuals of cervical injuries, which is rated as 0 percent effective April 2, 2009, 10 percent effective March 15, 2010, and 20 percent effective November 3, 2011 . 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran had active service from March 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claim for entitlement to an increased initial evaluation for residuals of cervical injuries.

The Veteran was provided with VA spine examinations in March 2008, March 2010, August 2010, and November 2011.  The Veteran has challenged the adequacy of the March 2008 and March 2010 VA examinations.  Specifically, the Veteran asserts that the VA examiner did not use a goniometer to measure his range of motion, but instead "eyeballed" it.  The Veteran also asserts that the VA examiner did not record or consider his lay statements describing the functional effects of his cervical spine disability.  Several lay statements have been submitted from other Veterans who were examined by the same VA examiner.  Those statements corroborate the Veteran's assertions.  Accordingly, the Board finds that the March 2008 and March 2010 VA examinations are inadequate for rating the Veteran's cervical spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).

At his February 2014 hearing, the Veteran testified that his cervical spine disability had worsened since his last VA examination.  VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when the Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

For the reasons discussed above, the Board concludes that a new VA examination is necessary to determine the current extent and severity of the Veteran's service-connected cervical spine disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records for the Veteran from the VA Medical Center (VAMC) in Providence, Rhode Island, and any associated outpatient clinics, dated from August 2013 to present.

2.  Thereafter, provide the Veteran with a comprehensive VA examination by an examiner other than the one who performed the March 2008 and March 2001 examinations to determine the current severity of his cervical spine disability.  

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's cervical spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  If pain on motion of the cervical spine is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected cervical spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the cervical spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

A complete rationale should be given for any opinion provided.

3.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


